Exhibit 10.21

THIRD AMENDMENT
TO THE
FEDERAL HOME LOAN MORTGAGE CORPORATION
LONG TERM DISABILITY PLAN


(As Restated and Amended January 1, 1997)




THIRD AMENDMENT TO THE FEDERAL HOME LOAN MORTGAGE CORPORATION LONG TERM
DISABILITY PLAN (the “Plan”) by the FEDERAL HOME LOAN MORTGAGE CORPORATION (the
“Corporation”), a corporation organized and existing under the laws of the
United States of America.
W I T N E S S E T H:
WHEREAS, the Plan was restated effective January 1, 1997;
WHEREAS, the Corporation desires to amend the Plan;
WHEREAS, Article 3.6 of the Plan permits the Corporation to amend the Plan; and


WHEREAS, the appropriate officer of the Corporation has been duly authorized to
amend the Plan and to execute this amendment.


NOW, THEREFORE, the Plan is hereby amended as follows, effective January 1,
2016:


1.
Section 1.1 (Purpose) is amended to replace the second sentence thereof with the
following:



The Plan is intended to provide such long-term disability benefits as are
specified in the Policy to certain employees of the Federal Home Loan Mortgage
Corporation and participating Employers (as defined in Section 2.6) on an
insured basis.


2.    Section 2.3 (Eligibility and Benefits) is amended to read as follows:


2.3.
Eligibility and Benefits. The employees or classes of employees eligible for
coverage under the Plan, the effective dates upon which they become eligible,
the conditions which they must satisfy to become eligible to receive disability
benefits, the benefits payable, and other provisions affecting the Plan are
those set forth in the Policy. The term “employee” as used in the Plan shall
mean a

Regular Full-time or Regular Part-time employee as defined in Freddie Mac
Corporate Policy No. 3-231, Hours of Work, Worker Classifications, Pay and
Overtime, as such policy may be amended, replaced or renumbered (“Worker



--------------------------------------------------------------------------------



Classification Policy”), who is regularly scheduled to work at least 20 hours
per week, is on the payroll of an Employer and not paid by accounts payable,
whose wages from the Employer are subject to withholding for purposes of Federal
income taxes and the Federal Insurance Contributions Act.


The term “employee” as used herein shall not include:


(a) individuals whom the Corporation classifies, pursuant to the Worker
Classification Policy, as
(i)Temporary employees
(ii)Interns  
(iii)Contingent Workers, or
(iv)Independent Contractors
(or similar classification), each as defined and classified by the Employer and
regardless of the individual’s employment status under applicable law;
(b) Individuals who are retroactively classified as Regular Full-Time or
Part-Time employees with respect to such period of retroactive classification;
and


(c) Leased Employees (as defined in the Worker Classification Policy, and
determined, for this purpose, without regard to the year of service
requirement).


For an Employer pursuant to Sections 2.6(b) or 2.6(c), the Plan Administrator
shall apply the Worker Classification Policy and the other provisions of this
section to that entity for purposes of determining whether an individual is an
Employee.


3.    Section 2.4 (Claims Procedure) is amended to add the following new
sentence at the end     
thereof:
    
No legal action can be brought to recover under any benefit after three years
from the deadline for filing claims. If the time limitations in this section
have not been exceeded by the Plan Administrator (or delegate), no person may
bring an action in a court of law unless the claims review procedure is
exhausted and final determination has been made. If the claimant or another
interested party challenges the decision, a review by a court of law will be
limited to the facts, evidence and issues presented by the claimant during the
claims review procedure described in this section. Issues not raised with the
Plan Administrator during the appeal provided for in this section will be deemed
waived.


4.     The Plan is amended to add the following new definition designated as
Section 2.6:


2.6.
Employer. For purposes of this Plan, an Employer is:

(a)
the Corporation;

(b)
a wholly-owned subsidiary of the Corporation that adopts the Plan with the
approval of the Corporation, subject to such terms and conditions as




--------------------------------------------------------------------------------



the Corporation may prescribe, and which is identified on Appendix 1 hereto; and
(c)
any successor entity which assumes the obligations of this Plan.



5.     The Plan is amended to add the following new Section 2.7:


2.7.    ERISA. The Employee Retirement Income Security Act of 1974, as amended,
and associated regulations.
    
6. The Plan is amended to add the following new Section 3.10:


3.10.     Vesting of Benefits. No person shall have any right, title or interest
in or to the assets of the Corporation as a participant in the Plan. There is no
vesting in, or accrual of, benefits under the Plan.


7. The Plan is amended to add the following new Section 3.11:


3.11    Indemnification. The Corporation will indemnify and defend to the
fullest extent permitted by law any director, officer or employee of the
Employer against all liabilities, damages, costs and expenses (including
attorneys’ fees and amounts paid in settlement of any claims approved by the
Corporation) reasonably incurred in connection with any and all claims, demands,
suits or proceedings in connection with the Plan that may be brought by any
person, corporation, entity, government or agency thereof, except such
liabilities and expenses as are incurred because of the indemnified individual’s
willful misconduct or knowing violation of criminal law.




IN WITNESS WHEREOF, the Corporation has caused this THIRD AMENDMENT TO THE
FEDERAL HOME LOAN MORTGAGE CORPORATION LONG TERM DISABILITY PLAN to be executed
by its duly authorized officer, this 22nd day of December, 2015.


FEDERAL HOME LOAN
MORTGAGE CORPORATION




    Signature: /s/ Daniel E. Scheinkman____________
Daniel E. Scheinkman
Vice President - Compensation and Benefits
   




Attest: /s/ Alicia Myara__________        
Assistant Secretary





--------------------------------------------------------------------------------



Federal Home Loan Mortgage Long Term Disability Plan


APPENDIX 1 - WHOLLY OWNED SUBSIDIARIES DESIGNATED BY FREDDIE MAC AS ‘EMPLOYERS’
UNDER THE PLAN




None.





